DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants arguments and amendments filed on 10/23/20 have been fully considered, however they are moot in view of new grounds of rejection.  The reasons set forth below.

Claim Objections
Claims 52 and 57 objected to because of the following informalities:  Claims 52 and 57 contain a typo, “cases”, the Examiner believes this should read as “causes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53, 55-58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Marcks Von Wurtemberg US (20150365891), hereafter referred to as “Wurtemberg”, and in further view of Ryu et al US (20100062725).
Regarding claim 51, Wurtemberg teaches a method implemented by a wireless transmit/receive unit (WTRU) (see Fig. 2, 105 wireless device), the method comprising: sending an initial registration message related to a power mode, wherein the power mode relates to saving power by deactivating or activating a radio of the WTRU (see Fig. 2, step 201 and 202, paragraphs [0037]-[0038] and [0049], wireless device 105 sends information about its power consumption to network node 10 to determine a power savings mode which can include deactivating is radio power consuming units); receiving a response message including instructions to activate or deactivate [[a ]]the power mode, wherein the response message further includes an active time related to the power mode, wherein the response message is based on the initial registration message (see Fig. 2, steps 204-206, paragraphs [0045]-[0050], network node 110 sends a response back to wireless device 105 including instructions indicating the change from active mode to the first power saving mode or instructions indicating the change from active mode to the 30 second power saving mode to the wireless device 105)   response message (see Fig. 2, step 206, When the mode has changed from active mode to the first power saving mode, or from active mode to the second power saving mode, the wireless device 105 reduces its radio power consumption by for example deactivating its radio power consuming unit(s)). Although Wurtemberg teaches the limitations above they fail to explicitly teach sending an acknowledgement to the response message as further recited in the claim.  Conversely Ryu et al teaches such limitations; and sending an acknowledgement for the response message (see Fig. 2 and step s204, the BS sends start frame information back to MS’s response message S203)
Regarding claims 52 and 57, Ryu et al further teaches wherein active time related to the power mode ases the WTRU to start an activity timer (see paragraphs [0022]-[0027], a interval for a sleep window and listen window is set).  
Regarding claims 53 and 58, Wurtemberg further teaches wherein the instructions update any existing power mode of the WTRU (see paragraph [0045]).
Regarding claims 55 and 60, Ryu et al further teaches, further comprising ending the at the end of a periodic registration timer (see paragraph [0025]) 
Regarding claim 56, Wurtemberg teaches a wireless transmit/receive unit (WTRU), the WTRU comprising: a processor, and a transceiver coupled to the processor (see Fig. 2, 105 wireless device), the processor and transceiver configured to: send an initial registration message related to a power mode, wherein the power mode relates to saving power by deactivating or activating a radio of the WTRU (see Fig. 2, step 201 and 202, paragraphs [0037]-[0038] and [0049], wireless device 105 sends information about its power consumption to network node 10 to determine a power savings mode which can include deactivating is radio power consuming units): receive a response message including instructions to activate or response message further includes an active -3- 6510678.1Applicant: loT Holdings, Inc Application No.: 16/431,514 time related to the power mode, wherein the response message is based on the initial registration messag(see Fig. 2, steps 204-206, paragraphs [0045]-[0050], network node 110 sends a response back to wireless device 105 including instructions indicating the change from active mode to the first power saving mode or instructions indicating the change from active mode to the 30 second power saving mode to the wireless device 105) response message (see Fig. 2, step 206, When the mode has changed from active mode to the first power saving mode, or from active mode to the second power saving mode, the wireless device 105 reduces its radio power consumption by for example deactivating its radio power consuming unit(s)). Although Wurtemberg teaches the limitations above they fail to explicitly teach sending an acknowledgement to the response message as further recited in the claim.  Conversely Ryu et al teaches such limitations; and send an acknowledgement for the response messag.  

Claims 54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Wurtemberg US (20150365891) in view of Ryu et al US (20100062725) and in further view of Xie et al US (20150117285).
Regarding claims 54 and 59, Wurtemberg and Ryu et al teach all the limitations of claims 51 and 56 from which claims 54 and 59 respectively depend on. However they fail to explicitly teach sending a cause of rejection as further recited in the claims.  Conversely Xie et al teaches such limitations; wherein the acknowledgement includes a cause for [[the ]]a rejection [[in ]]of the instructions (see paragraph [0226]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wurtemberg and Ryu et al with the reason for refusing a message as taught by Xie et al.  The motivation for this would have been to provide a power saving method for terminals in a network. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478